
	
		II
		111th CONGRESS
		1st Session
		S. 2270
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify and extend the temporary suspension of duty on
		  certain cases or containers to be used for electronic drawing toys, electronic
		  games, or educational toys.
	
	
		1.Certain cases or containers
			 to be used for electronic drawing toys, electronic games, or educational
			 toys
			(a)In
			 generalSubheading 9902.11.90
			 of the Harmonized Tariff Schedule of the United States (relating to certain
			 cases or containers to be used for electronic drawing toys, electronic games,
			 or educational toys) is amended—
				(1)in
			 the article description, by inserting after or 9504 and
			 inserting , or educational toys or devices of heading 8543;
			 and
				(2)in the effective period column, by striking
			 12/31/2009 and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
